Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 4, 2021

                                           No. 04-21-00308-CV

                    IN RE Steve SWARTZMAN, Andy North, and Lucy Doan,

                                           Original Proceeding1

                                                  ORDER


        Sitting:         Patricia O. Alvarez, Justice
                         Beth Watkins, Justice
                         Lori I. Valenzuela, Justice

        On July 30, 2021, Relators filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b).
        The respondent and the real party in interest may file a written response to the petition no
later than August 19, 2021. Any response must conform to Texas Rule of Appellate Procedure
52.4.


                                                            _________________________________
                                                            Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2021.



                                                            ___________________________________
                                                            MICHAEL A. CRUZ, Clerk of Court


1
    This proceeding arises out of Cause No. 2020-CI-19151 styled Daniel Alarik v. Grunt Style, LLC, and Daniel
Alarik, Individually and on behalf of Grunt Style, LLC v. Steve Swartzman, Andy North, and Lucy Doan, pending in
the 166th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding.